DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment filed, 6/15/2021, is acknowledged.  Claims 1-11 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Echigo et al. (AN 2016-324559) (reference IDS submitted 3/27/2020).
Echigo et al. discloses a biodegradable polymer particulate comprising an aliphatic polyester obtained from a bifunctional aliphatic hydroxycarboxylic acid and/or its ester derivative and an aliphatic alcohol, as well as an aliphatic polyester obtained from lactone. The polymer particulate can be used for scrub, toiletry products or coating materials. The said porous polymer particulates have an excellent oil absorption performance (oil absorption amount of linseed oil is 100 ml/100G or more) and an average particle diameter of 1-1000 micrometers.
In Echigo et al. discloses the sphericity of the polymer particles, which has a value of 80 or more, with an upper limit of 100 ([0028] of the machine translation). In that respect, the Division takes the view that the values are given in %, whereas claim 1 refers to normalizes values. Hence 0.30 to 1.00 is equivalent 90 to 100%.
At the moment, the light scattering index values of 0.5 to 1.0 for the polymer particulates and the coefficient of variance (CV) values are considered to be implicit in Echigo et al.

Claim(s) 1-4, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Echigo et al. (AN 2015-75111) (hereinafter “Echigo II”) (reference IDS submitted 3/27/2020).
Echigo II discloses an aliphatic polyester microparticle comprising a ketoester compound used among each other for cosmetics and as additive of coating material, having an average particle diameter of 1-90 micrometer. The polymer resin microparticles have a porous shape, high specific surface area, a narrow particle size distribution (with a particle size-distribution index of 1-3), and excellent oil-absorbing property (linseed oil absorption amount of 90-1000mL/100G) and handleability.
	Echigo II discloses the sphericity degree of the aliphatic polyester resin microparticles, which has a minimum value of 60 or more.
At the moment, in sight of the average particle diameter of the particles and the narrow particle size distribution index will probably meet the expected light scattering index values of 0.5 to 1.0 and the coefficient of variance (CV) values of 39.1 to 57.9.

Claim Objections
Claims 5, 6, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  At this time, EP 2 660 272 (“the ‘272 reference”) discloses an article and a method of production of polylactic acid-based resin microparticles with both porous and smooth surface structures, small particle diameter and particles distribution. The microparticles have high oil absorption capacity and are used for toners and in cosmetics.
The ‘272 reference discloses the microparticles' number average particle diameter values of 10 to 100 micrometers and a sphericity of at feast 90 and a particle distribution of 1 to 2, as well as the linseed oil absoprtion of 90 ml/IOOG or greater ([0018] f [0020]/    [0021],    [0023]/ and examples 6 and 9),
At the moment, the light scattering index values of 0.5 to 1.0 for the polymer particulates and the coefficient of variance (CV) values are considered to be implicit in the ‘272 reference in sight of the particle diameter, their distribution and the sphericity values.
The aim of the present appiication is to provide a spherical resin particle, comprising a thermoplastic resin, having high sphericity, excellent optical properties and handling characteristics, as well as a production method thereof.   In that respect the ‘272 reference appears to represent the most relevant state of art, since it discloses a composition of a spherical thermoplastic resin particle and a method for producing the article, having good optical properties and high oil absorption values (see in particular [8] and [25]).
The ’272 reference does not disclose the method of production of the spherical resin particles formed of thermoplastic resin and obtained by emulsifying and dispersing the compound in a solvent containing -alkoxy-3-methyl-l-butanol and/or 3-alkoxy-3-methyl-1 -butylacetate.
  The application does not appear to show any surprising technical effect linked to the use of 3-aSkoxy-3-methyl-1 -butanol and/or 3-alkoxy-3-methyl-1-butylacetate in view of D3’s searching.  The objective technical problem to solve in view of the ‘272 reference is therefore formulated as how to provide an alternative method of production to form particles with advantageous optical properties and oil absorption values.
There is no information available in the cited prior art documents to carry out a emulsifying and dispersing procedure in an aqueous solution with butanol and/ or butylacetate derivative compounds as defined in claims 5 and 6 of the present application. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618